Title: To James Madison from John Adams Smith, 18 May 1815
From: Smith, John Adams
To: Madison, James


                    
                        Sir,
                        New York 18 May 1815.
                    
                    I take the liberty of presenting myself to the President to solicit the appointment of Secretary of Legation to the Court of St. James’s where my Uncle Mr John Quincy Adams has been appointed Minister from the United States. I have reason to believe that my appointment would be particularly agreeable to Mr Adams.
                    I have addressed myself to the Secretary of State with a request that he would submit my application to the President, and I have forwarded letters to him from very respectable sources in this City which I hope will be entirely satisfactory as to my qualifications for the station for which I apply.
                    Should the President deem me worthy the notice of Government and favor me with the appointment I shall esteem it a particular honor conferred upon your most devoted and very humble servant.
                    
                        John Adams Smith.
                    
                